Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "susceptor deposition prevention member" (claim 1, 2, 4, 6, 11) and "inert gas supply portion" (claim 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Otilia Gabor on 12 May 2022 and approved on 17 May 2022.

The application has been amended as follows:
Claims
The claims are amended as follows:

1. (Currently Amended) An atomic layer deposition apparatus comprising:
a film-forming container in which a film-forming process is performed on a substrate;
a vertically movable stage provided in the film-forming container;
a susceptor held on the stage and being configured to hold the substrate; and
a stage stopper configured to stop rising of the stage and, when in contact with the susceptor, partitioning a film-forming space in which the film-forming process is performed and a transporting space in which transport of the substrate is performed,
wherein 
the susceptor comprises: 
an upper susceptor constituted by 
an upper susceptor substrate holding portion configured to hold the substrate and an upper susceptor peripheral portion arranged in a periphery of the upper susceptor substrate holding portion
a lower susceptor configured to support the upper
susceptor,
a side surface of an outer peripheral portion of the upper susceptor peripheral portion 
a susceptor deposition prevention member is provided on and in contact with both an upper surface of the upper susceptor peripheral portion
the susceptor deposition prevention member is arranged between the stage stopper and the upper susceptor substrate holding portion
2. (Currently Amended) The atomic layer deposition apparatus according to claim 1, 
wherein 
the includes a holding surface configured to hold the substrate, and the upper susceptor peripheral portion is arranged at a lower position than the holding surface

4. (Currently Amended) The atomic layer deposition apparatus according to claim 1,
wherein 

an inert gas supply channel is formed in the susceptor and is configured to supply inert gas to the film-forming space via a gap between the substrate and the susceptor deposition prevention member and via a gap between the upper susceptor substrate holding portion and the susceptor deposition prevention member
an inert gas supply portion configured to supply the inert gas to the inert gas supply channel is provided in the film-forming container, and
the inert gas supply portion is provided in a wall portion of the film-forming container and communicates with the film-forming space via the inert gas supply channel.
11. (Currently Amended) The atomic layer deposition apparatus according to claim 1,
wherein 
the includes a holding surface 
an inert gas supply channel is formed in the susceptor and is configured to supply inert gas to the film-forming space via a gap between the substrate and the susceptor deposition prevention member and via a gap between the upper susceptor substrate holding portion and the susceptor deposition prevention member
an inert gas supply portion configured to supply the inert gas to the inert gas supply channel is provided in the film-forming container, and
a stage stopper gas supply channel connecting the inert gas supply channel of the susceptor and the inert gas supply portion of the film-forming container is formed in the stage stopper.
13. (Currently Amended) The atomic layer deposition apparatus according to claim 11,
wherein the upper susceptor peripheral portion is arranged at a position between the substrate-side side surface of the stage stopper and a side surface of the upper susceptor substrate holding portion just below the substrate.
14. (Currently Amended) The atomic layer deposition apparatus according to claim 11,
wherein the is arranged at a lower position than the holding surface, and
the upper susceptor and the lower susceptor are fixed to each other at the upper susceptor peripheral portion.
15. (Currently Amended) An atomic layer deposition method using the atomic layer deposition apparatus of claim 1, comprising the steps of:
(a) mounting a substrate on the susceptor provided on the stage;
(b) after the step (a), introducing source gas from a gas inlet provided on a film-forming container into the film-forming container such that the source gas is absorbed onto the substrate;
(c) after the step (b), introducing purge gas from the gas inlet into the film-forming container such that the source gas is discharged outside the film-forming container;
(d) after the step (c), introducing reaction gas from the gas inlet into the film-forming container such that the reaction gas is supplied onto the substrate and a desired thin film is formed over a surface of the substrate; and
(e) after the step (d), introducing purge gas from the gas inlet into the film-forming container such that the reaction gas is discharged outside the film-forming container,
wherein, during the steps (b) to (e), inert gas is flowed in the film-forming container.
17. (Currently Amended) The atomic layer deposition method according to claim 15,
wherein the inert gas is introduced into the film-forming container via a stage stopper gas supply channel formed in the stage stopper configured to stop rising of the stage, and the inert gas is supplied to a side portion of the susceptor and a film-forming space above the stage.

  
Election/Restrictions
Claims 1-14 are directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-17, directed to the process of making or using an allowable product/apparatus, previously withdrawn from consideration as a result of a restriction requirement of 10 June 2021, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10 June 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, closest prior art of record (viz. Guo et al. (US 6,296,712 B1 hereinafter “Guo”) in view of Umotoy et al. (US 2007/0040265 A1 hereinafter “Umotoy”) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "a side surface of an outer peripheral portion of the upper susceptor peripheral portion is positioned more inward than a substrate-side side surface of the stage stopper, a susceptor deposition prevention member is provided on and in contact with both an upper surface of the upper susceptor peripheral portion and an upper surface of the lower susceptor", in the context of other limitations of the claim (i.e. the specific mechanical relationship of the stage stopper, upper susceptor substrate holding portion, upper susceptor peripheral portion, lower susceptor, and susceptor deposition prevention member with respect to one another).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rasheed et al. (US 2014/0262763 A1) teaches a side surface of an outer peripheral portion of the upper susceptor peripheral portion (comprising stepped portion of 158, Fig. 1) is positioned more inward than a substrate-side side surface of the stage stopper (comprising 130, Fig. 1) but does not teach the allowable subject matter as discussed in detail above.
Parkhe et al. (US 2008/0089001 A1) teaches a stage stopper (176, Fig. 5)  and a detachable chuck (see title) but does not teach the allowable subject matter as discussed in detail above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716